Citation Nr: 0608828	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-13 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating, in excess of 
10 percent, for a residual fracture, left (dominant) 
acromion.  

2.  Entitlement to an initial compensable disability rating 
for residuals of a recurrent right ankle sprain.

3.  Entitlement to an initial compensable disability rating 
for residuals from a left hand crush injury.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1996 to November 
2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Buffalo, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), that, in pertinent part, granted service connection for 
a left shoulder condition currently evaluated at 10 percent 
disabling; recurrent right ankle sprain currently evaluated 
as 0 percent disabling; and residuals from a left hand crush 
injury currently evaluated as 0 percent disabling.


FINDINGS OF FACT

1.  A current disability of the left shoulder manifests with 
overhead extension of 0 to 160 degrees; abduction from 0 to 
180 degree; and both internal and external rotation from 0 to 
90 degrees. 

2.  A current right ankle disability manifests with 
dorsiflexion from 0 to 20 degrees and plantar flexion 0 to 40 
degrees.  

3.  Residuals from the dominant, left hand crush injury 
manifest as a v-shaped laceration, of an unspecified length, 
at the fifth finger and a transverse 1centimeter laceration 
at the base of the fourth finger.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial disability rating 
for a left shoulder condition have not been met. 38 U.S.C.A. 
§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.1, 4.2, 4.10, 4.40, 4.71a, Diagnostic Code 5203 (2005).

2.  The criteria for an initial compensable disability rating 
for recurrent right ankle sprain have not been met. 
38 U.S.C.A. § 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.1, 4.2, 4.10, 4.40, 4.71a, Diagnostic Code 
5201, 5271 (2005).

3.  The criteria for an initial compensable disability rating 
for residuals from a left hand crush injury have not been 
met. 38 U.S.C.A. § 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.1, 4.2, 4.10, 4.40, 4.118, Diagnostic 
Code 7801, 7803, 7804, 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  In essence, VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In this case, the veteran's claim was received in October 
2002.  In correspondence dated in March 2003, he was notified 
of the provisions of the VCAA as they pertain to the issue of 
service connection.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of an increased rating claim as well as a claim for 
assignment of an earlier effective date.  The June 2004 
letter to the veteran addressed the requirements set forth in 
Dingess/Hartman.  As indicated above, there has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the veteran.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

   
38 C.F.R. § 4.71, Plate 1 (2005)

520
1
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201.

520
3
Clavicle or scapula, impairment of:
Major
Minor

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.
38 C.F.R. § 4.71a, Diagnostic Code 5203.

527
1
Ankle, limited motion of:

Marked
20

Moderat
e  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271.

 
38 C.F.R. § 4.71, Plate II (2005)

780
2
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:
Ratin
g
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.
 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage
38 C.F.R. § 4.118, Diagnostic Code 7802 (2005)

780
3
Scars, superficial, unstable
1
0
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar.
 
 
Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7803 (2005)

780
4
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on 
the amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Code 7804.

780
5
Scars, other; 
 
Rate on limitation of function of affected part.
38 C.F.R. § 4.118, Diagnostic Code 7805.

The veteran contends that he should receive a disability 
rating, in excess of 10 percent, for his left shoulder 
condition because it is his dominant arm, and the amount of 
repetitive work he can do such as lifting his son, driving, 
and housework, is minimized.  He also contends that he should 
receive a compensable disability rating for his recurrent 
right ankle sprain because his ankle continues to feel 
sprained and as if it will give out when not wearing 
supportive footwear.  He states pain and swelling continue to 
occur when walking and standing for long periods of time.  
The veteran further contends that he should receive a 
compensable disability rating for residuals from a left hand 
crush injury because his writing skills are much weaker than 
before, he has diminished strength, and he is discouraged 
from performing daily tasks.

The Board has considered the veteran's contentions, but finds 
however, that a disability rating in excess of 10 percent, 
for his left shoulder condition is not warranted.  The Board 
also finds that initial compensable disability ratings for 
his recurrent right ankle sprain and residuals from a left 
hand crush injury are not warranted.

Left Shoulder Condition

The service medical records indicate the veteran was treated 
for a left shoulder distal acromion fracture in August 2000, 
after falling from the bed of his truck.  He was treated and 
given physical therapy instructions.  He received further 
treatment in April 2001 after he complained that he heard his 
shoulder pop while lifting.  He reported experiencing 
increased pain in his shoulder and stated that he had not 
gained back his strength.  

A VA examination in August 2002 indicated that an x-ray had 
been performed in November 2001 and it was negative for a 
fracture or dislocation.  During the examination, no 
complaints regarding the shoulder were noted.  Objective 
examination revealed some decreased range of motion of the 
left shoulder with overhead extension is 0 to 160 degrees; 
abduction 0 to 180 degree; and internal and external rotation 
both 0 to 90 degrees.  The overhead extension did not elicit 
any tenderness and did not appear to give him any physical 
impairment.  

Applying these findings to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5201 and 5203, the veteran's left shoulder does not 
warrant a disability rating in excess of 10 percent.  In 
order to warrant a 20 percent rating under Diagnostic Code 
5201, the veteran's arm would have to be limited in motion 
only to shoulder level.  However, the VA examiner noted the 
veteran's shoulder abduction was 0 to 180 degrees.  Therefore 
a 20 percent rating under Diagnostic Code 5201 is not 
warranted.

Absent evidence of dislocation, or nonunion between the 
veteran's left clavicle or scapula with loose movement, a 
higher disability rating of 20 percent is not warranted.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

Right Ankle Sprain

Service medical records indicate that the veteran sprained 
his right ankle at least four times between March 1998 and 
April 1999.  The notes from these records indicate the 
veteran had a full range of motion following each sprain.  

During the VA examination in August 2002, the veteran 
complained of intermittent right and left ankle pain, 
secondary to rolling his ankle many times.  The ankle had 
never been fractured or dislocated.  Objectively, no swelling 
or deformity was found.  Dorsiflexion was 0 to 20 degrees and 
plantar flexion was 0 to 40 degrees.  There was normal 
alignment of the oscalcis with longitudinal axis of the 
tibia-fibula bilaterally.  No medial or lateral laxity in 
either ankle was present when stresses were placed in those 
directions.  

The minimum disability rating of 10 percent requires that 
there be at least moderate limitation of motion in the ankle.  
The veteran has not alleged, nor does the evidence show, that 
there is or has ever been a moderate limitation of the range 
of motion in his right ankle.  Thus, the Board finds that a 
compensable rating is not warranted.  While the veteran 
complained of pain associated with the disability at issue, 
"a finding of functional loss due to pain must be 'supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  While the veteran subjectively 
complained of discomfort, objective observations of the 
claimant's behavior do not satisfy the requirements for a 
higher evaluation.  Thus, the Board finds that 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 do not provide a basis for a higher 
rating.

Residuals, Left Hand Crush Injury

The service medical records indicate the veteran sustained a 
crush and laceration injury to his left hand.  A December 
1999 treatment record notes that between the initial 
treatment and time of release, the condition of the veteran's 
hand had improved.  A second December 1999 note indicated the 
injury to the hand was healing well.  The VA examination in 
August 2002 indicated the veteran's left hand crush injury 
included residuals that were manifested as a v-shaped 
laceration, of unspecified length, at the fifth finger and a 
transverse 1-square centimeter laceration at the base of the 
fourth finger.  

The Board finds the residuals of the left hand crush injury 
do not warrant a compensable disability rating.  In order to 
warrant a compensable rating, the diagnostic code requires 
that the scar either be deep and cause some limitation of 
motion or function; be superficial and painful; be 
superficial and unstable; or exceed 6 sq. centimeters.  The 
VA examiner noted the lacerations were well healed and that 
the veteran had a full range of motion of the fingers both in 
extension and flexion.  He also indicated there was 5/5 grip 
strength and 5/5 fine/gross motor ability of the left hand.  
The examiner concluded that the veteran's left was normal 
outside of the scars and there did not appear to be any 
physical impairment.  Since the scars on the veteran's left 
hand do not cause some limitation of function, the Board 
finds a compensable disability rating is not warranted.

In the present case, the Board has considered 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), 
but finds that the disability picture for the veteran's 
residuals of a left shoulder (dominant) acromion do not 
nearly approximate that necessary for a 20 percent evaluation 
under Diagnostic Code 5201; nor do the residuals of the 
recurrent right ankle sprain or left hand scar, approximate 
that necessary for initial compensable ratings.  Thus, the 
benefits sought on appeal must be denied.  

The Board has considered staged ratings, under Fenderson v. 
West, 12 Vet. App. 119 (1999), but concludes that they are 
not warranted.  With due consideration to the provisions of 
38 C.F.R. § 4.7, higher evaluations are not warranted for any 
portion of the time period under consideration, for any of 
the disabilities on appeal.  


ORDER

An initial disability rating, in excess of 10 percent, for a 
left shoulder condition is denied.

An initial compensable disability rating for recurrent right 
ankle sprain is denied.

An initial compensable disability rating for residuals from a 
left hand crush injury is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


